Citation Nr: 1328316	
Decision Date: 09/05/13    Archive Date: 09/16/13

DOCKET NO.  10-37 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for residuals of 
status post umbilical hernia repair, currently evaluated as 
10 percent disabling.

2.  Entitlement to an increased rating for major depressive 
disorder, currently evaluated as 50 percent disabling prior 
to April 11, 2011, and 70 percent disabling thereafter.

3.  Entitlement to a total disability rating based on 
individual unemployability as a result of service-connected 
disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 2007 to 
November 2008.

The Veteran's increased rating claims come before the Board 
of Veterans' Appeals (Board) on appeal from a March 2010 
rating decision of the U.S. Department of Veterans Affairs 
(VA) Regional Office (RO) in Philadelphia, Pennsylvania, 
which denied the Veteran an increased rating for his 
residuals of status post umbilical hernia repair.  The March 
2010 rating decision also granted the Veteran an increased 
disability rating of 50 percent for his service-connected 
major depressive disorder.  The 50 percent rating was made 
retroactively effective to November 23, 2009, the date of 
the Veteran's increased rating claim.  The Veteran then 
perfected a timely appeal of this these issues.

The RO issued another rating decision in January 2012, which 
increased the disability rating for the major depressive 
disorder to 70 percent.  The 70 percent rating was made 
retroactively effective from April 11, 2011, the date of a 
VA examination that reflected findings sufficient to 
establish entitlement to a higher evaluation.  This action 
created staged ratings for the major depressive disorder, 
and the title page has been adjusted accordingly.  The 
Veteran continued to appeal, requesting even higher ratings.  
See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating 
that a Veteran is presumed to be seeking the highest 
possible rating unless he or she expressly indicates 
otherwise).

In July 2012, the Veteran testified before the undersigned 
Veterans Law Judge (VLJ) at the local RO (Travel Board 
hearing).  A copy of the hearing transcript has been 
associated with the claims file.

At his Board hearing, the Veteran testified that he has been 
unemployed since his military discharge in 2008 due to his 
pain from his residuals of status post umbilical hernia 
repair and due to his lack of motivation and energy from his 
major depressive disorder.  The Veteran testified that he 
recently had to drop out of the VA Vocational Rehabilitation 
program due to these symptoms.  At his recent VA psychiatric 
examination in April 2011, the VA examiner also determined 
that the Veteran's service-connected major depressive 
disorder interferes with his employment functioning and 
makes it difficult for the Veteran to complete his 
Vocational Rehabilitation program.  The Board finds that 
this evidence raises a TDIU claim.  When a TDIU for a 
service-connected disability is raised in connection with an 
increased rating claim for that service-connected 
disability, the Board has jurisdiction over the issue of 
TDIU because it is part of the claim for increased 
compensation.  Thus, the TDIU claim is included in the 
Veteran's appeal consistent with Rice v. Shinseki, 22 Vet. 
App. 447 (2009).  

The Veteran's Virtual VA records were also reviewed and 
considered in preparing this remand.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this 
appeal, a remand is required before the claims can be 
properly adjudicated.   

Initially, at his Board hearing, the Veteran testified that 
he had recently been a participant in the VA Vocational 
Rehabilitation program.  However, the Veteran testified that 
he had to drop out of the program due to his service-
connected major depressive disorder symptoms.  These records 
are not currently in the claims file, and are pertinent to 
the Veteran's appeal.  Furthermore, the most recent 
outpatient treatment records from the VAMC in Philadelphia, 
Pennsylvania, are dated from March 2012, as shown on his 
Virtual VA records.  The recent VAMC records include the 
Veteran's court-ordered anger management courses (as 
described at his hearing).  However, upon remand, all 
pertinent VAMC treatment records since March 2012 should be 
obtained, in addition to the Veteran's Vocational 
Rehabilitation records.  See 38 U.S.C.A. § 5103A(a)(1), 
(b)(1), (c)(1) (West 2002); Loving v. Nicholson, 19 Vet. 
App. 96, 101-03 (2005).  

Major Depressive Disorder Claim

The Veteran's last VA examination to assess the current 
severity of his service-connected major depressive disorder 
was in April 2011.  Since that time, the Veteran has 
testified that he was arrested for a domestic violence 
dispute with his wife and ordered by the court to take anger 
management courses.  Since that examination, the Veteran 
also began and dropped out of the VA Vocational 
Rehabilitation program.  At his hearing, the Veteran 
attributed these events to his service-connected major 
depressive disorder.  Therefore, the Veteran's lay 
statements suggest a worsening of his service-connected 
disability.  Accordingly, the Board finds the April 2011 VA 
examination to be inadequate to assess the Veteran's current 
levels of severity, since this examination is over two years 
old.  A new VA examination is required to assess the current 
severity of the Veteran's service-connected disability.  
VAOPGCPREC 11-95 (April 7, 1995); Green v. Derwinski, 1 Vet. 
App. 121 (1991).

Hernia Claim

The Veteran's last VA examination to assess the current 
severity of his service-connected residuals of status post 
umbilical hernia repair was in March 2012.  This examination 
focused only on the Veteran's hernia scar and did not 
address any other residuals.  At his Board hearing, the 
Veteran testified that he experiences stomach and bowel 
problems due to his service-connected residuals of status 
post umbilical hernia repair.  The Veteran has not been 
provided a VA examination and medical opinion regarding 
whether his current stomach and bowel problems are a 
residual of his service-connected residuals of status post 
umbilical hernia repair.  This was not addressed at the 
Veteran's recent March 2012 VA scars examination.  The 
Veteran's lay statements suggest a worsening and a possible 
residual of his service-connected disability.  Accordingly, 
the Board finds the March 2012 VA examination to be 
inadequate to assess the Veteran's current levels of 
severity, since the examination did not address all possible 
residuals.  A new VA examination is required to assess the 
current severity of the Veteran's service-connected 
disability.  VAOPGCPREC 11-95 (April 7, 1995); Green, 1 Vet. 
App. at 121.

TDIU Claim

Because the evidence of record raises a TDIU claim and such 
has been added to the appeal by the Board, the Veteran has 
not been provided with a proper duty-to-assist notice 
letter.  The Veteran must be provided with this requisite 
notice upon remand.  See 38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (2012); see Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

Second, regarding the TDIU claim, a remand is required in 
order to afford the Veteran a VA examination to determine 
whether his service-connected disabilities currently 
preclude him from performing substantially gainful 
employment.  The evidence of record documents that the 
Veteran is currently unemployed, and the Veteran asserts 
that his current unemployment is due to his service-
connected disabilities.  The Veteran is currently service-
connected for several disabilities, to include major 
depressive disorder.  At his recent VA psychiatric 
examination in April 2011, the VA examiner determined that 
the Veteran's service-connected major depressive disorder 
interferes with employment functioning and makes it 
difficult for the Veteran to complete his Vocational 
Rehabilitation program.  Although the Veteran has been 
afforded VA examinations, a medical opinion regarding the 
total effect of his service-connected disabilities on his 
employability has not yet been obtained.  In the case of a 
disability compensation claim, VA's duty to assist includes 
providing a medical examination or obtaining a medical 
opinion when necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Here, a VA 
examination is necessary in order to provide a current 
assessment of the Veteran's employability.

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a duty-to-assist 
notice letter pursuant to 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), which 
includes, but is not limited to, an 
explanation as to what information or 
evidence is needed to substantiate his 
TDIU claim currently on appeal.  
Additionally, this letter should comply 
with the case of Dingess, 19 Vet. App. at 
473.

2.  Obtain all pertinent VA outpatient 
treatment records from the VAMC in 
Philadelphia, Pennsylvania, since March 
2012 that have not been secured for 
inclusion in the record.

Ensure that the Veteran has not been 
recently treated by any other local VAMCs.

If no additional medical records are 
located, a written statement to that 
effect should be requested for 
incorporation into the record.

3.  Obtain the Veteran's VA Vocational 
Rehabilitation folder.

If the folder is not available, a written 
statement to that effect should be 
incorporated into the record.

4.  After obtaining the above records, 
schedule the Veteran for VA scars and 
stomach examination(s) to ascertain the 
current severity of his residuals of 
status post umbilical hernia repair.

The Veteran's claims folder must be 
reviewed by the examiner in conjunction 
with the examination.  Ask the examiner to 
discuss all findings in terms of the 
diagnostic codes, particularly all 
residuals of the service-connected 
residuals of status post umbilical hernia 
repair, to include any residual scars, 
stomach, and bowel problems.  The 
pertinent rating criteria must be provided 
to the examiner, and the findings reported 
must be sufficiently complete to allow for 
rating.  All indicated tests and studies 
should be accomplished, and all clinical 
findings should be reported in detail.

5.  After obtaining the above records, 
schedule the Veteran for a VA psychiatric 
examination to ascertain the current 
severity of his major depressive disorder.

The Veteran's claims folder must be 
reviewed by the examiner in conjunction 
with the examination.  Ask the examiner to 
discuss all findings in terms of the 
diagnostic codes, particularly Diagnostic 
Code 9434.  The pertinent rating criteria 
must be provided to the examiner, and the 
findings reported must be sufficiently 
complete to allow for rating.  All 
indicated tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.

6.  After obtaining the above records, 
schedule the Veteran for a VA examination 
in order to assist in evaluating the 
effect of his service-connected 
disabilities (residuals of status post 
umbilical hernia repair; major depressive 
disorder; lumbar strain; and, erectile 
dysfunction) on his employability.    

Specifically, the VA examiner is directed 
to provide a medical opinion concerning 
the extent of the social and industrial 
impairment resulting solely from the 
Veteran's service-connected disabilities.  

The medical opinion must address whether 
his service-connected disabilities alone 
are so disabling as to render him 
unemployable.  A pertinent medical, 
education, and employment history should 
be taken.  The Veteran's age and the 
effects of non-service-connected 
disabilities cannot be factors for 
consideration in making the determination.  
However, the effects of treatments and 
medications used to treat the service-
connected disabilities must be considered 
in the opinion.  All indicated tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail.

Properly notify the Veteran of each 
scheduled examination by sending notice of 
the details of the examination to the 
Veteran at his correct address.  Send the 
notice with sufficient time in advance to 
allow the Veteran to attend the 
examination.

7.  The Veteran is hereby notified that it 
is his responsibility to report for all of 
the examinations scheduled in connection 
with this REMAND and to cooperate in the 
development of his case.  The consequences 
of failure to report for a VA examination 
without good cause may include denial of 
his claims.  38 C.F.R. §§ 3.158, 3.655 
(2012).

8.  After the above actions have been 
completed, readjudicate the Veteran's 
claims.  If the claims remain denied, 
issue to the Veteran and his 
representative a Supplemental Statement of 
the Case (SSOC).  Afford them the 
appropriate period of time within which to 
respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These 
claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
by the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012).


